IN THE SUPRENIE COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE §
PETITION OF HARRY W. § No. 188, 2015
ANDERSON FOR A WRIT OF §
MANDAMU S §

Submitted: May 1, 2015
Decided: June 10, 2015

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
M

This 10th day of June 2015, upon consideration of the petition of Harry W.
Anderson for an extraordinary writ of mandamus, it appears to the Court that:

(1) The petitioner, Harry W. Anderson, seeks to invoke the original
jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of
mandamus compelling the Superior Court to rule on a Motion for Extraordinary
Circumstances Under Reconsideration for a Writ of Habeas Corpus (“Motion for
Reconsideration”) he ﬁled in September 2014. The State of Delaware has ﬁled an
answer and motion to dismiss Anderson’s petition.

(2) In an order dated June 8, 2015, the Superior Court denied the Motion
for Reconsideration as moot. Anderson’s petition for a writ of mandamus
compelling the Superior Court to rule on the Motion for Reconsideration is

therefore moot.

NOW, THEREFORE, IT IS ORDERED that the petition for the issuance of
a writ of mandamus is DISMISSED as moot.

BY THE COURT:

/s/ Ran 1 Holland

Justice

Em}